286 F.2d 432
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PACKAGE DELIVERY SERVICE.
No. 16599.
United States Court of Appeals Eighth Circuit.
October 28, 1960.

On Petition for Summary Entry of Decree Enforcing Order of National Labor Relations Board.
Stuart Rothman, General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Stordahl, May & Boe, Sioux Falls, S. D., for respondent.
PER CURIAM.


1
Order of Labor Board enforced, on petition of the Board for summary entry of decree.